 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
      CITIZENS FOR CLEAN AIR, a project of
      ALASKA COMMUNITY ACTION ON
 8
      TOXICS, and SIERRA CLUB,
 9                          Plaintiffs,
10         v.
                                                       C18-1803 TSZ
11    ANDREW WHEELER, in his official
      capacity as Acting Administrator of the          MINUTE ORDER
12    United States Environmental Protection
      Agency, and CHRIS HLADICK, in his
13    official capacity as Regional Administrator
      of the United States Environmental
14    Protection Agency Region 10,
15                          Defendants.

16
        The following Minute Order is made by direction of the Court, the Honorable
17 Thomas S. Zilly, United States District Judge:
            (1)    The Parties’ third stipulated motion to modify briefing schedule, docket
18
     no. 20, is GRANTED, and the deadlines set by the Court’s March 1, 2019, Minute Order,
     docket no. 15, are amended as follows:
19
   Plaintiffs’ Motion for Summary Judgment must be filed by                July 15, 2019
20 (and noted on the motion calendar for September 6, 2019)

21 Defendants’ Response to Plaintiffs’ Motion and
   Cross-Motion for Summary Judgment must be filed by                    August 7, 2019
22

23

     MINUTE ORDER - 1
 1 Plaintiffs’ Reply in support of their Motion for Summary
   Judgment and Response to Defendants’ Cross-Motion for
 2 Summary Judgment must be filed by                                     August 21, 2019

 3 Defendants’ Reply in support of their Cross-Motion for
   Summary Judgment must be filed by                                  September 6, 2019
 4
          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
 5 record.
           Dated this 12th day of June, 2019.
 6

 7                                                  William M. McCool
                                                    Clerk
 8
                                                    s/Karen Dews
 9                                                  Deputy Clerk

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
